

Exhibit 10.80
 
Guarantee Agreement


                                                                                 
Number: 2009 Nian 6282627131 Bao Zi NO. 011-1
 
Guarantor: Henan Shuncheng Group Coal Coke Co., Ltd.
 
Business License NO.: 410522110001012
 
Legal Representative/Manager: Wang Xinshun
 
Domicile: Henan Anyang County South Tongye Village Kong Yie Road  Postal Code:
455133
 
Financial Institution of Deposit and Accounts: Anyang Development Bank chungzhou
branch
 
Telephone: 0372-5606593   Fax: 0372-5606593
 
Creditor: Anyang Branch, Bank of China
 
Legal Representative/Manager: Shi Lei
 
Domicile: Wenfeng Road, Anyang City    Postal Code: 455000
 
Telephone: 0372-3198037    Fax: 0372-3198036
 
To guarantee the fulfillment of debt under the “Principal Agreement” as
stipulated in Article 1 hereunder, the Guarantor are willing to provide guaranty
to the Creditor, the Agreement is enacted by equal negotiation of two parties.
Unless as otherwise provided herein, terms hereof shall be interpreted in
accordance with the Principal Agreement.
 
Article 1
Principal Agreement

 
The Principal Agreement of the Agreement is:
 
RMB Loan Agreement (short term) (Agreement Number: 2009 Nian 6282627131 Zi No.
011) and its amendment or supplement signed between the Creditor and Anyang Hubo
Cement Co., Ltd.

 
 

--------------------------------------------------------------------------------

 
 
Article 2
Principal Creditor’s Rights

 
Creditor’s Rights under the Principal Agreement constitute the Principal Credit
hereof, including principal, interests (including legal interest, Agreement
interest, compound interest, default interest), liquidated damages,
compensation, fees to realize the Creditor’s Rights (including but not limited
to legal fees, lawyer's fees, notarization fees, enforcement fees), losses
caused to the Creditor due to the Debtor’s breach of Agreement and other dues.
 
Article 3
Type of Guaranty

 
The guarantee method of this agreement is guarantee with joint and several
liabilities.
 
Article 4
Commencement of Guaranty Liability

 
If the Debtor does not pay off to the Creditor in any normal due date or due
date ahead of schedule, the Creditor is entitled to require the Guarantor to
fulfill guarantee liability.
 
The normal due date in the paragraph above is the date, as stipulated in the
Principal Agreement, to repay the principal and interest or the date on which
the Debtor shall effect any payment to the Creditor according to provisions
thereof, and etc.
 
The due date ahead of schedule in the paragraph above is the date as proposed by
the Debtor and agreed by the Creditor, and the date on which the Creditor
requires the Debtor to repay the principal and interest of loans and/or any
other fees ahead of the due date in accordance with provisions thereof.
 
In case the Principal Debt is secured by any other guaranty or mortgage in
addition to Guaranty hereof, such additional guaranty or mortgage shall not
constitute an argument for the Guarantor to defense the Creditor, and shall in
no way affect any creditor’s rights and its exercise.
 
Article 5
Guaranty Period

 
The guaranty period of the Agreement is two years from the deadline of the
repayment period of the Principal Credit.
 
If the Principal Credit is to be repaid in installments, then the guaranty
period two years from the date on which the Agreement taking into effect to the
deadline of repayment period of the last debt..

 
 

--------------------------------------------------------------------------------

 
 
Article 6
Limitation of action for the Guaranteed Debt

 
In case the Principal Credit are not paid off and the guaranty is of joint and
several liabilities, then if the Creditor require the Guarantor undertake
guarantee liability as stipulated in Article 5 hereof prior to the deadline of
the Guaranty Period, on and from the date that the Creditor require the
Guarantor undertake guarantee liability, guaranty liability occurs and commences
while the limitation of action is applied.
 
In circumstances of general guaranty, the Creditor files a lawsuit or applies
for arbitration against the Debtor before the deadline of the guaranty period as
stipulated in Article 5 hereof, on and from the same date on which the judgment
or arbitration award taking into effect, the guarantee liability will commence
and the limitation of action is applied.
 
Article 7
Relation between the Agreement and Principal Agreement

 
In case two parties to the Principal Agreement terminate or make the Principal
Agreement due ahead of the schedule, the Guarantor shall take the guaranty
liability for interest of the Principal Credit in effect according to the
Principal Agreement.
 
Two parties to the Principal Agreement agree to change the Principal Agreement,
except for circumstances of change of currency, interest rate, amount, term, and
others leading to amount of Principal Credit increased, or to extend the
fulfillment period thereof, the Guarantor shall take guaranty responsibility for
the changed Principal Agreement.
 
In circumstances that the Guarantor’s consent are necessary, and if there is no
written consent from the Guarantor or the Guarantor refuses to issue a written
consent, the Guarantor shall not take guaranty liability for the increased
amount of Principal Credit and the guaranty period shall be the original period
if extending the fulfillment period of the Principal Agreement.
 
After the Creditor opens the immediate credit certificate for the Debtor and the
two parties do the business of importing documentary bill, or after opening
long-term credit certificate, both parties do the business of importing
documentary bill and the period of documentary bill is no later than the
validity of the credit certificate, written consent of the guarantor is not
necessary. The importing documentary bill services or other methods provided by
guarantor and creditor to debtor, or other methods of financing guarantee with
joint and several liabilities, the guarantee period is from the valid date of
the agreement of importing documentary bill to the date of the end of the loan
repayment, which lasts for two years.

 
 

--------------------------------------------------------------------------------

 

After the Creditor opens the long term credit certificate for the Debtor and the
two parties do the business of importing documentary bill which the validity
period is longer than the validity period of the credit certificate, guarantor’s
written consent is necessary. Guarantor and the Creditor can then provide import
documentary bill services of other methods of financing guarantee with joint and
several liabilities to the Debtor. The guarantee period is  from the valid date
of the agreement of importing documentary bill to the date of the end of the
loan, which lasts for two years.
 
Article 8
Declaration and Commitment

 
The Guarantor states and undertakes as follows:
 
1.
The Guarantor is legally established and exists in good standing; the Guarantor
has the civil rights and utter capability to execute and perform this Agreement.

 
2.
The Guarantor fully understands the content of the Principal Agreement; the
execution and performance of this Agreement is based on the Guarantor’s real
intent and free will while the Guarantor has already obtained all the legal and
valid authorization as required by its Articles of Association or other inner
management files.

 
If the Guarantor is a company, the provision of Guaranty hereof has already been
passed by the board of directors and shareholders meeting according to the
provisions of its Articles of Association; If the there are limitation
provisions applicable to the guaranteed total amount and separate guaranty
amount in the Articles of Association, the guaranty hereof shall not exceed the
stipulated limit.
 
Legal representative or authorized representative signing the Agreement on
behalf of the Guarantor shall sign this Agreement with legal, valid
authorization from the company; execution and performance of this Agreement
shall not cause the Guarantor breach any Agreements, agreements or other legal
documents constraining the Guarantor.
 
3.
The Guarantor shall provide all the accurate, real, complete and valid documents
and materials to the Debtor;

 
4.
The Guarantor shall accept the Creditor’s supervision and inspection as of the
production and operation condition, financial condition, and the Guarantor shall
provide assistance and coordination;

 
5.
The Guarantor does not conceal any already-taken significant liability as to the
execution date hereof;


 
 

--------------------------------------------------------------------------------

 

6.
If there are some circumstances that may affect the Guarantor’s finance
condition and performance capability, including but not limited to the division,
merger, joint operation, joint venture with foreign investment, cooperation,
contractual operation, reorganization, restructuring, going public and other
changes of forms, registered capital decrease, transfer of significant asset or
stock equity, undertaking of significant liabilities, dissolution, revocation,
bankruptcy application (or be applied), or involved in major litigation or
arbitration, the Guarantor shall notify the Creditor in a timely manner.

 
Article 9
Disclosure of the Inner Related Parties of the Group and Related Transaction

 
Two parties agree to adopt the second paragraph hereunder:
 
1.
The Guarantor doesn’t belong to the group customer determined by the Creditor
according to Guidelines to the Risk Management of Giving Credit of the
Commercial Bank Group Customers,( ‘Guidelines’ for short)

 
2.
The Guarantor belongs to the group customer determined by the Creditor according
to Guidelines, the Guarantor shall report to the Creditor the related
transaction with an amount of more than 10% of its net asset in a timely manner
according to Article 17 of Guidelines, including the relation among transaction
parties, transaction items and nature of the transaction, transaction amount or
its proportion, pricing policies (including transaction without any price or
only with nominal amount).

 
Article 10
Breach and its Disposition

 
The Guarantor shall constitute a breach by one of the following circumstances:
 
1.
The Guarantor doesn’t fulfill guarantee liability timely according to the
provisions of the Agreement;

 
2.
The Guarantor makes fraudulent statement in the Agreement or breaches its
commitment made hereof;

 
3.
There happens any incident stipulated in paragraph 6 of Article 8 hereof which
severely affects the Guarantor’s finance condition and fulfillment capability;

 
4.
The Guarantor terminates operation or there happens dissolution, revocation or
bankruptcy;

 
5.
The Guarantor breaches other provisions hereof regarding to the parties’ rights
and duties;

 
6.
There happens breach of any Agreement among the Guarantor and the Creditor or
other institutions such as Bank Of China Limited.


 
 

--------------------------------------------------------------------------------

 
 
In case there occurs any breach as above mentioned, then the Creditor is
entitled to adopt following measures respectively or jointly as of each separate
circumstance:
 
1.
Require the Guarantor to correct the breaches within a time limit and fulfill
the guaranty liability timely;

 
2.
Decrease, suspend or terminate the line of credit to the Guarantor totally or
partly;

 
3.
Suspend or terminate, totally or partly, to accept the Guarantor’s loan
application under other Agreements; Suspend or terminate, totally or partly,
loan release of trade financing in process;

 
4.
Declare due immediately, totally or partly, the Guarantor’s unpaid principal,
interests and other payables in connection with loan or trade financing loan
under other Agreements ;

 
5.
Terminate or relieve the Agreement, terminate or relieve other Agreements
between the Guarantor and the Creditor totally or partly;

 
6.
Require the Guarantor compensate losses caused to the Creditor resulting from
the breach of Agreement;

 
7.
It only needs to send notice beforehand or afterwards for the Creditor to deduct
the money saved in the account that the Guarantor opens with the Creditor for
purpose to pay off all or part of debt that the Guarantor owned to the Creditor.
The undue money in the account shall be considered as due ahead of time. If the
currency in the account is different from the pricing currency of the Creditor’s
business, it shall be calculated by the exchange settlement or sales rate of the
currency then adopted by the Creditor as of the deduction.

 
8.
Other measures the Creditor taking for necessary.

 
Article 11
Rights Reserved

 
If one party doesn’t exercise the rights according to the provisions hereof
totally or partly or require the other party to fulfill and undertake duty and
obligation totally or partly, it shall not constitute abandonment to such right
or exemption to the other Party’s duty and obligation.
 
In case one party grants the other party any tolerance, grace period or delay to
exercise rights hereof, it shall not affect such party to exercise any rights
according to this Agreement, laws and regulations, and it shall not be
considered as abandonment to such right as well.

 
 

--------------------------------------------------------------------------------

 
 
Article 12
Changes, Amendment and Termination

 
The Agreement is agreed by both two parties, and can be revised or amended in
written; any revision or amendment shall be an inseparable part to this
Agreement.
 
Except for otherwise provided by laws and regulations or conventions by parties,
the Agreement shall not be terminated before completion of fulfillment of all
the rights and duties hereunder.
 
Except for otherwise provided by laws and regulations or conventions by parties,
any invalid provision of the Agreement shall not affect the legal effect of
other provisions.
 
Article 13
Governing Laws and Settlement of Disputes

 
The Agreement is governed by laws of the People’s Republic of China.
 
Both parties may first resolve all the disputes and argues through negotiation;
if negotiation fails, both parties agree to adopt the same dispute resolution
manner as stated in the Principal Agreement.
 
During the dispute resolution process, if the dispute doesn’t affect the
fulfillment of other provisions of the Agreement, other provisions shall
continue to be performed.
 
Article 14
Expenses

 
Except for otherwise provided by law or parties, the expenses arising from
execution and performance of the Agreement and resolution of any dispute
(including attorney fees), shall be afforded by the Guarantor.
 
Article 15
Attachment

 
The attachment confirmed by both parties constitutes inseparable part to the
Agreement with the same legal effect.
 
Article 16
Others

 
1.
Without the Creditor’s written consent, the Guarantor shall not transfer any
right, duty of the Agreement to a third party.

 
2.
If the Creditor, due to business demand, needs fulfill the rights and duties
hereof through assigning other institutions of Bank of China Limited, the
Guarantor shall agrees with such arrangement; such institutions of Bank of China
Limited will have authority to implement all the rights hereof and have
authority to file a lawsuit to the court or an arbitration to the arbitration
body as of disputes arising from or related to the Agreement.


 
 

--------------------------------------------------------------------------------

 

3.
Without affecting other terms and conditions hereof, the Agreement is binding to
both parties and their own legal successor and assignee.

 
4.
Except for otherwise provided, the domicile both parties designated hereof is
the correspondence and communication address, and both party commits to inform
the other party in written when and if its correspondence and communication
address is changed.

 
5.
The topics and business names of this agreement are used for convenience which
cannot be used to interpret the summaries of the clauses and interpret the
rights and responsibilities of the parties.

 
Article 17
Agreement Coming Into Effect

 
This Guaranty Agreement shall come into effect as soon as the legal
representative, manager or authorized representative of both parties signing
their names and making the company’s seal.
 
The Agreement is in triplicate, each party and the Debtor holds one, with the
same legal effect.

 
 

--------------------------------------------------------------------------------

 
 
Guarantor: Henan Shuncheng Group Coal Coke Co., Ltd.
 
Signature of the authorized representative: /s/ Wang Xinshun
 
Date: November 11, 2009
 
Creditor: Anyang Branch, Bank of China
 
Signature of the authorized representative: [illegible]
 
Date: November 11, 2009

 
 

--------------------------------------------------------------------------------

 